 1 William E. Bonham
   Attorney at law
 2 Old Sacramento
   916 Second Street, Suite A
 3 Sacramento, CA 95814

 4
     Attorneys for STEPHON L. WILLIAMS
 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 2:05-CR-00477-WBS
10
                                  Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
11                                                      DISPOSITION HEARING; [PROPOSED] ORDER
                            v.
12                                                      DATE: July 15, 2019
     STEPHON L. WILLIAMS,                               TIME: 9 a.m.
13                                                      COURT: Hon. William B. Shubb
                                 Defendant.
14

15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, the Admit Deny Hearing in this matter was set for July 15, 2019.
20
            2.      By this stipulation, the parties now move to continue the Disposition Hearing until July
21
     22, 2019.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         1
30
 1          3.     The parties request a continuance to allow defense counsel additional time to conduct

 2 investigation into the charges, review documents pertaining to the underlying offense, and to allow the

 3 parties to continue to negotiate a resolution.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 11, 2019                                  MCGREGOR W. SCOTT
 7                                                         United States Attorney
 8
                                                           /s/ ADRIAN T. KINSELLA
 9                                                         ADRIAN T. KINSELLA
                                                           Assistant United States Attorney
10

11
     Dated: July 11, 2019                                  /s/ WILLIAM BONHAM
12                                                         WILLIAM BONHAM
13                                                         Counsel for Defendant
                                                           STEPHON L. WILLIAMS
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
30
 1                                               ORDER

 2        IT IS ORDERED that the Disposition Hearing previously set for July 15, 2019, at 9 a.m. is

 3 CONTINUED to July 22, 2019, at 9:00 a.m.

 4        Dated: July 11, 2019

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     3
30
